Mr. Justice Waterman delivered the opinion of the Court. The term “ household goods ” has been frequently construed with reference to its meaning when used by testators, and also with reference to its significance when employed in statutes. It is said that in wills this expression will pass all articles of the household which are not consumed in their enjoyment, that were used or purchased, or otherwise acquired by the testator for his house, but not goods in the way of his trade. 1 Jarman on Wills, Perkins’ Ed., 589. Substantially the same definition is given in Anderson’s Dictionary of Law, and is said to be the true meaning when such expression is used by a railroad in its statement that household goods will be transported at a certain rate of fare. Smith v. Findley, 34 Kas. 316. The term “ household goods ” is more extensive than the expression “ household furniture.” Canagy v. Woodcock, 2 Mumford (Va.), 234. The expression “ household goods ” was held in Pratt v. Jackson, 3d Brown’s Parliamentary Oases, 199, not to include bedding not in the house of the testator, but used by him in a hospital for the enjoyment of sick and wounded seamen. Section 2 of an act to regulate the foreclosure of chattel mortgages on household goods, wearing apparel and mechanic’s tools, in force July 7, 1889, is as follows : “ Ho chattel mortgage executed by a married man or married woman on household goods shall be valid unless joined in by the husband or wife, as the case may be.” It has been held by the Supreme Court, in Gaines v. Williams, 146 Ill. 458, that section 1 of this act, forbidding the foreclosure of a chattel mortgage on the necessary household goods, etc., of any person or family, except in a court of record, is to be liberally construed in favor of the mortgagor, and it would seem that section 2 of the act is to be construed in the same manner. We think the term “ household goods,” as used in this act, means such goods, as, being suitable to the condition and station in life of the mortgagor and the way he lives, are used by him in his household for personal, home or household convenience, and that goods kept for mere purposes of trade or business, are not within the meaning of the act. The only difficulty existing in this case arises out of the fact that the goods used for the trade and business of the mortgagor were not, at the time the mortgage was made, separated in any way from the household goods proper, for, and made use of by him and his family for home and housekeeping. Upon the trial it appeared that when appellee, the mortgagor, closed his saloon and moved the articles, for the recovery of which this replevin suit is brought, to a warehouse, giving a bill of sale of the same to the plaintiff, he left everything in the'saloon, including the partitions, glasses and some liquors, to pay his indebtedness under the mortgage, he estimating such articles to be worth about $500; and that these things, together with those sold to the plaintiff and stored in the warehouse, were taken by appellants under their mortgage. The mortgagor testified that the property for which the writ of replevin was taken out, was worth $349.60, all of which, he testified, appellants took possession of by force, and none of which were recovered upon the replevin writ; that all the household goods were necessary in his house and family; that the four beds were, worth $6 each, and the four springs were worth $1 each; that the pictures cost him $16; that his family consisted of himself, his wife and one child. It is manifest, by a comparison of the list of goods described in appellant’s mortgage, with those which it seized and carried away, that it took many articles to which it can not be pretended it had any right, as eight pictures, one set of window curtains, 120 feet of awning, set of gas fixtures, one range, three heating stoves, one lot of silverware, one lot of kitchen utensils, two dining room stoves, sixteen toilet sets, two parlor stoves, one gasoline stove, bric-a-brac, and other articles. The mortgagor, at the time of making of the mortgage, prepared a list of the articles mentioned therein, having attached thereto the value placed by him thereon; this list was introduced in evidence by appellant, and was intended to be, but is not, inserted in the bill of exceptions. Under all the evidence, we think the court was warranted in making a finding of $200 for the plaintiff. The judgment of the Circuit Court is therefore affirmed.